DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation do not reciting sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are:
“public transportation means” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the claim limitation does not recites corresponding structure to perform the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“A reception unit” in claims 1 and 10
“A guidance unit” in claims 1 and 10
“A response unit” in claims 1 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the claim limitations do not recite corresponding structure to perform the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2 and line 4 recites “vehicle information” while claim 1 line 5 recites “to recognize vehicle information”. It is unclear to the examiner if the vehicle information in claim 4 refers to the same vehicle information in claim 1. The examiner recommends changing claim 4 to “when the vehicle information is not recognized”. The same rational applies claim 5.
Claim 6 line 4 recites “a guidance request” while claim 1 line 2 recites “a guidance request”. It is unclear if the guidance request in claim 6 refers to the same guidance request presented in claim 1. The examiner recommends changing claim 6, line 4 to “the guidance request”.
Claim 7 line 4 recites “the image recognition result” which lacks antecedent basis for this limitation in the claim. The examiner recommends changing claim 7 to “an image recognition result”.
 the response”.
Claim 9 recites “performing image recognition” in line 5. Claim 9 further recites “vehicle recognition recognized by image recognition” in line 7. It is unclear if the image recognition in line 7 refers to the same image recognition in line 5. The examiner recommends changing line 7 to “vehicle recognition recognized by the image recognition”.

With respect to claims 1, 5, and 10, the claim limitations “a reception unit”, “a guidance unit”, “a response unit”, and “public transportation means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected independent claim 1 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 9, and 10, the claims recite “acquiring a guidance request including an indented destination and image data” which is a mere collection of information that can be done mentally.  The claims also recite “recognizing vehicle information on a vehicle from the image data”, “acquire vehicle-related information based on the vehicle information on the vehicle”, and “deriving a ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination”. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “acquiring a guidance request including an indented destination and image data” in the context of the claim encompasses the user collecting information. The step of “recognizing vehicle information on a vehicle from the image data” and “acquire vehicle-related information based on the vehicle information on the vehicle” in the context of the claim encompasses the user looking at the image data and identifying vehicle information from the collected image. The step of “deriving a ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination” in the context of the claim encompasses the user of determining whether the ride is suitable to reach the intended destination using the collected information. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 9, and 10 recite “notifying the user terminal of a response including at least the ride suitability”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of notifying a user on a user terminal is taught in the primary prior art reference MORIYAMA YUTAKA 
Claims 2-8 are rejected under 35 U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORIYAMA YUTAKA JP2014032615A (henceforth YUTAKA)

Regarding claim 1,
YUTAKA 
A guidance system, comprising: a reception unit configured to acquire from a user terminal a guidance request including at least an intended destination and image data;  
(The present invention relates to a bus information acquisition system for acquiring a bus destination (i.e. a guiding system). In para 0011, “As shown in FIG. 1, the bus information acquisition system 1 includes a portable terminal 2 owned by a user, a plurality of buses 3, and a server 4. The user obtains usage information of the bus 3 by photographing the license plate 30 of the bus 3 to be used from now, using the portable terminal 2.” Image data is acquired from a user terminal (i.e. portable terminal 2). Furthermore, step S1 and S2 (see para 0024 and 0025) of Fig. 8 describes a user terminal setting a destination and using the camera of the portable terminal 2 to photograph the number plate of a bus. The intended destination and the image data is received by the bus information acquisition system 1 (para 0024) and portable control unit 21 (para 0026), respectively.)
A guidance unit configured to recognize vehicle information on a vehicle from the image data by image recognition, to acquire to acquire vehicle-related information on the vehicle based on the vehicle information on the vehicle, 
(See Fig. 8 and steps S2-S6. In para 0025, “In step S2, the user approaches the bus 3 stopped at the stop of the X station, and as shown in FIG. 6, the user uses the camera unit 22 of the portable terminal 2 to photograph the number plate 30 of the bus 3 that wants to get on (In FIG. 1, "a" and "i" are displayed). Then, the process proceeds to step S3.” And in para 0026, “In step S <b> 3, the portable control unit 21 of the portable terminal 2 recognizes the plate information from the image of the number plate 30 photographed by the camera unit 22.” The portable control unit 21 recognizes vehicle information from the image data to acquire vehice-related information on the vehicle (step S6, para 0029 “use information corresponding to the received plate information”).)
and to derive a ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination; and a response unit configured to notify the user terminal of a response including at least the ride suitability derived by the guidance unit.
(In para 0032, “Furthermore, a tap button is displayed on the display unit 23 so that information such as an intermediate route to the user's destination "Y park", estimated arrival time, and other guidance can be checked. If the bus 3 does not pass the destination, a message such as "This bus is not a bus going to the destination" is displayed in place of the operating state to prevent an erroneous ride.” A ride suitability is derived using the intended destination and the image data.
 The user terminal is notified about the ride suitability (i.e. if the bus 3 passes the destination) via the display unit 23 on the portable control unit 21 of the portable terminal 2 (i.e. the user terminal).)

Regarding claim 2,
YUTAKA 
wherein the guidance unit is configured to derive, when referring to the vehicle-related information and the intended destination to derive the ride suitability, a ride suitability indicating whether or not the vehicle is suitable as a route for reaching the intended destination compared with another route.
(In para 0032, “Furthermore, a tap button is displayed on the display unit 23 so that information such as an intermediate route to the user's destination "Y park", estimated arrival time, and other guidance can be checked. If the bus 3 does not pass the destination, a message such as "This bus is not a bus going to the destination" is displayed in place of the operating state to prevent an erroneous ride.” The guidance unit indicates whether or not the vehicle is suitable as a route for reaching the intended destination compared with another route. The “another route” is the route of the intended bus destination. It is comparing the user’s intended destination route with the actual destination of the bus.)

Regarding claim 3,
YUTAKA discloses:
wherein the reception unit is configured to receive a plurality of pieces of image data for one guidance request received from the user terminal, and wherein the guidance unit is configured to acquire vehicle information on one vehicle from the plurality of pieces of image data by image recognition.
(In steps S6 and para 0026, “the portable control unit 21 of the portable terminal 2 recognizes the plate information from the image of the number plate 30 photographed by the camera unit 22.” As shown in Fig. 6, the user uses the camera unit 22 of the portable terminal 2 to photograph the number plate of the bus that the user wants to get on (para 0025). 

In Fig. 5 and in para 0014, “That is, as shown in FIG. 5, the license plate 30 displays a place name 301 indicating the position of the base of use of the car, a classification number 302 according to the type and use of the car, and whether or not to use for the car transportation business. A hiragana or roman letter 303, and an Arabic numeral 304 of four digits or less are displayed. Hereinafter, the place name
301, the classification number 302, the hiragana or the Roman letters 303 and the Arabic numerals 304 described on the license plate 30 will be collectively referred to as "plate information". In addition, since this plate information represents a car registration number and is not given redundantly, one bus 3 can be specified
from a plurality of buses.” The plate information is acquired from the picture as shown below in Fig. 5 (i.e. using image recognition, para 0038). Fig. 5 shows a plurality of image data (i.e. a place name 301, a classification number 302, roman letter 303, and an Arabic numeral 304) that is identified by image recognition for one guidance request received from the user terminal (i.e. portable terminal 2). Since only one bus can be specified from a plurality of buses using the plurality of image data, then vehicle information is acquired on one vehicle from the plurality of pieces of image data from the photograph.)


    PNG
    media_image1.png
    493
    593
    media_image1.png
    Greyscale

Regarding claim 5,
YUTAKA discloses:
wherein the guidance unit is configured to refers to a database in which vehicle information provided by public transportation means and the vehicle-related information are associated with each other, to thereby acquire the vehicle-related information based on the vehicle information as a key.
(In para 0006, “the server communicates with the portable terminal via the wireless communication circuit, and uses information including at least destinations of the buses, corresponding to the plate information of the buses.” And In para 0018, “The server storage unit 42 includes plate information of all the buses 3 operated by the bus company providing the bus information system 1, an operation route corresponding to each of the plate information, an operation route including a destination, an operation time, and a stop As well as information necessary for the bus transportation service such as fare, how to get on and off, available ticket, etc. are stored, it is also stored which plate information bus 3 is operated on which operation route every day (hereinafter referred to as this information is collectively called "usage information" of the bus 3).” The guidance unit refers to a server (i.e. a database) in which vehicle-related information (i.e. plate information) and information provided by public transportation means (i.e. destination of the buses) are associated with each other.)

Regarding claim 6,
YUTAKA discloses:
wherein the guidanceDocket No. J-19-0244 28unit is configured to select, based on the vehicle information recognized by the image recognition, an information collection pattern in which items to be collected for a guidance request have been arranged in advance, and collect, based on the selected information collection pattern and current position information, the vehicle-related information on the vehicle.
(In para 0014, “Further, license plates 30 are respectively attached to the front and rear surfaces of the body of the bus 3 according to the provisions of the Road Transport Vehicle Act (Law No. 1865, June 1, 1965). On the number plate 30, a car registration number defined in the car registration regulations (February 20, 1950, Ministry of Transportation Ordinance No. 7) is described. That is, as shown in FIG. 5, the license plate 30 displays a place name 301 indicating the position of the base of use of the car, a classification number 302 according to the type and use of the car, and whether or not to use for the car transportation business. A hiragana or roman letter 303, and an Arabic numeral 304 of four digits or less are displayed. Hereinafter, the place name 301, the classification number 302, the hiragana or the Roman letters 303 and the Arabic numerals 304 described on the license plate 30 will be collectively referred to as "plate information". In addition, since this plate information represents a car registration number and is not given redundantly, one bus 3 can be specified from a plurality of buses. The bus storage unit 32 of the bus 3 stores plate information of the bus 3 written on the number plate 30 as unique information for individually recognizing the bus 3 used by the bus information
acquisition system 1.” The license plate 30 includes the place name 301, the classification number 302, the hiragana or the Roman letters 303 and the Arabic numerals 304 (see Fig. 5), which are set to be collected in advance. These items to be collected by the portable control unit 21 are selected to be recognized by the image recognition method (para 0026), which includes vehicle-related information for the specific vehicle (para 0018). In para 0026, “the portable control unit 21 of the portable terminal 2 recognizes the plate information from the image of the number plate 30 photographed by the camera unit 22. “)

Regarding claim 8,
YUTAKA discloses:
wherein the reception unit is configured so that the intended destination is receivable in a plurality of languages from the user terminal, and wherein the response unit is configured to notify information included in a response in a language set by a user.
(In para 0041, “In addition, foreign travelers can easily obtain bus usage information in their native language by supporting the mobile terminal 2 in multiple languages such as English, Chinese, Korean, etc. other than Japanese” Since the mobile terminal 2 is supported in multiple languages, then the intended destination (which is input into the mobile terminal 2, para 0024) is also received in one of the plurality of languages. Furthermore, since the notification is displayed by the mobile terminal 2 (para 0032, Fig. 7), then the response is in the language set by the user.)

Regarding claim 9,
YUTAKA discloses the same limitations as recites above in claim 1.

Regarding claim 10,
YUTAKA discloses the same limitations as recites above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over YUTAKA in view of UEDA KOJI et al. JP2000067163A (henceforth KOJI)

Regarding claim 4,
YUKATA discloses the limitations as recited above in claim 1. YUKATA does not disclose wherein, when vehicle information is not recognized from the image data received from the reception unit, the guidance unit notifies the user terminal of a sample image(s) indicating a sample of an image from which vehicle information is recognizable. However, Koji teaches:
wherein, when vehicle information is not recognized from the image data received from the reception unit, the guidance unit notifies the user terminal of a sample image(s) indicating a sample of an image from which vehicle information is recognizable
(The present invention relates to a method and an apparatus for detecting a route number displayed on a destination display section of a route bus (para 0001). In para 0023, “If it is not possible to determine whether the fetched route number is "53" or "58", the first digit "3" or "8" is selected, and one of the template images is selected. The upper and lower sides of each digit in the digit are masked, and the numbers "3" and "8" are correlated with the first digit "3" and "8" in the fetched route number, and the fetched route is calculated. If the number "3" in the first digit of the number has a higher correlation value, the route number is recognized as 53, and the number "8" in the first digit of the imported route number has a higher correlation value. In some cases, the route number is recognized as "58".” And in para 0024, “That is, as shown in FIG. 5, masking is applied to the first digit of the template image, and common portions with similar images are excluded, and correlation calculation is performed only on characteristic portions. As a result, a higher correlation value is obtained when the captured image is “53” and a lower correlation value is obtained when the captured image is “58”, as compared with the case where the correlation calculation is performed with “53” as a whole. Therefore, identification is very easy.” When vehicle information (i.e. a route number displayed on a route bus) is not recognized, a template is provided (i.e. a sample image) from which vehicle information is recognizable.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified YUKATA to incorporate the teachings of KOJI to include, when vehicle information is not recognized from the image data received from the reception unit, the guidance unit notifies the user terminal of a sample image(s) indicating a sample of an image from which vehicle information is recognizable in order to provide a specific 


Regarding claim 7,
YUKATA discloses the limitations as recited above in claim 1. 
YUKATA  discloses deriving the ride suitability indicating whether or not the vehicle is suitable for reaching the intended destination by referring to the vehicle-related information and the intended destination (see para 0032, and the last limitation of claim 1). However, Yukata does not disclose wherein, when a final granularity for uniquely discriminating a photographed vehicle is not recognized by the image recognition performed on the image data by template matching, the guidance unit acquires, as the image recognition result, at least one of a vehicle type, a service line, an operating company, a vehicle position, or a vehicle-specific number, collects the vehicle-related information on the vehicle based on the image recognition result
However, Koji teaches:
wherein, when a final granularity for uniquely discriminating a photographed vehicle is not recognized by the image recognition performed on the image data by template matching, the guidance unit acquires, as the image recognition result, at least one of a vehicle type, a service line, an operating company, a vehicle position, or a vehicle-specific number, collects the vehicle-related information on the vehicle based on the image recognition result, 
If it is not possible to determine whether the fetched route number is "53" or "58", the first digit "3" or "8" is selected, and one of the template images is selected.”  If it is not possible to determine whether the route number on the vehicle is 53 or 58 (i.e. when a final granularity for uniquely discriminating a photographed vehicle is not recognized by the image recognition), then the method obtains correlation values, and recognizes the destination number when the correlation value is equal to or more than a threshold value (para 0004).  In para 0023, “If the number "3" in the first digit of the number has a higher correlation value, the route number is recognized as 53, and the number "8" in the first digit of the imported route number has a higher correlation value. In some cases, the route number is recognized as "58". “Therefore, when the image is not recognized, the guidance unit still acquires a vehicle-specific number based on the image recognition result, wherein the vehicle-specific number is a route number (i.e. vehicle-related information).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified YUKATA to incorporate the teachings of KOJI to include, when a final granularity for uniquely discriminating a photographed vehicle is not recognized by the image recognition performed on the image data by template matching, the guidance unit acquires, as the image recognition result, at least one of a vehicle type, a service line, an operating company, a vehicle position, or a vehicle-specific number, collects the vehicle-related information on the vehicle based on the image recognition result in order to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zamer US20140267399A1 discloses a method of using augmented reality to determine information. This is method is done by capturing an image, deconstructing the image into one or more objects, and identifying at least one object of interest based on specific relevancy information. Therefore, Zamer provides a method for determining real time information about the objects of interest, which is presented to a user (para 0013).
Uetake US20130103306A1 discloses a navigation device providing an operation screen that enables a user to select an arbitrary place that is present in a photographed image. The device specifies map data that corresponds to the photographed image based on the display content identified from the photographed image, generates an operation screen, on which display areas of name information included in the map data are set as selectable areas, used for selecting a specific place by using the specified map data, extracts guide information that coincides with name information based on the set name information that corresponds to the selectable area that is selected out of selectable areas on the displayed operation 
Isago et al. US20150016715A1 discloses an external device (server) analyzes image data received from the mobile phone by using a method such as a character recognition function, extracts train information displayed on the direction board, and sets this train information as a feature amount. Then, the external device searches a database and acquires a route from a current station to a destination station from the database. The external device collates a searched and acquired route with extracted train information (the feature amount), and determines suitability. For example, the external device, among a plurality of trains displayed on a captured direction board, determines a train that is suitable for the route. This determination result is transmitted to the mobile phone of the user (para 0019).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669